Citation Nr: 0827056	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for an abdominal 
hernia, right lower quadrant.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Scott A. Freling, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.  

In October 2005, the veteran filed a motion to advance his 
appeal on the docket.  In December 2005, the Board granted 
this motion.

In a February 2006 decision, the Board denied service 
connection for each claimed condition.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a February 2007 
Order, the Court granted a joint motion and remanded the 
Board's February 2006 decision for readjudication consistent 
with the joint motion.  The Board remanded the issues in 
September 2007.

The issues of entitlement to service connection for an 
abdominal hernia, right lower quadrant; service connection 
for depression; and service connection for a duodenal ulcer 
are now before the Board for final appellate consideration.

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated an abdominal hernia, 
right lower quadrant, during active duty.

2.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated depression during 
active duty.

3.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated a duodenal ulcer 
during active duty, nor may it be so presumed.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for an abdominal 
hernia, right lower quadrant, is denied.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Entitlement to service connection for depression is 
denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Entitlement to service connection for a duodenal ulcer is 
denied.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2002 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA outpatient records have been obtained.  The appellant's 
service medical records are not in the claims folder with the 
exception of the report of examination conducted on 
separation from service.  The RO has attempted to locate and 
obtain those records, including contacting the National 
Personnel Records Center (NPRC).  These attempts have been 
unsuccessful.  The NPRC responded that the appellant's 
service medical records were destroyed in a fire at that 
facility in 1973, and no information as to any other possible 
location for the records has been discovered.  When an 
appellant's service medical records are unavailable, VA's 
duty to assist, and the Board's duty to provide reasons and 
bases for its findings and conclusions and to consider 
carefully the benefit of the doubt rule (see 38 U.S.C.A. 
§§ 7104(d)(1), 5107(b) (West 2002)), are heightened.  See 
also Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 
(1991).  In this case, the Board concludes that the RO has 
satisfied its duty to assist in its attempts to locate the 
missing records.

Pursuant to the Board's September 2007 remand, VA attempted 
to obtain the veteran's records from the Social Security 
Administration (SSA).  In October 2007 correspondence, SSA 
informed VA that the veteran's folder had been destroyed.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA need not conduct examinations with respect to the service 
connection claims on appeal.  The evidence set forth and 
analyzed below (which shows no pertinent complaints, 
symptoms, findings or diagnoses at separation or during the 
applicable presumptive period; shows no pertinent complaints, 
symptoms, findings or diagnoses for decades after service; 
and includes no evidence linking the claimed conditions to 
service) contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon, supra; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
veteran specifically stated in June 2008 that he had no other 
information or evidence to submit and requested that VA 
return his case to the Board for further appellate 
consideration as soon as possible.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.

Turning to the merits of the claim, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including peptic ulcers (gastric or 
duodenal), may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has an abdominal hernia of the 
right lower quadrant, depression, and a duodenal ulcer, all 
of which began during or are attributable to his period of 
active duty service in the 1940s.

The report of a VA hospitalization in June and July 1950 
notes diagnoses of and treatment for bronchitis and 
pharyngitis.  There were no complaints or findings related to 
depression, hernia or ulcer. 

A June 1952 VA Application for Outpatient Treatment, and the 
corresponding VA physical examination, is negative for 
complaints, symptoms, findings or diagnoses related to an 
abdominal hernia of the right lower quadrant, depression or a 
duodenal ulcer.  

The report of an August 1974 VA examination notes psychiatric 
complaints.  A psychiatric examination resulted in a 
diagnosis of organic brain syndrome with depressive reaction.  
There were no pertinent diagnoses on general medical 
examination.  

A September 1979 treatment report noted a diagnosis of peptic 
ulcer disease.  In June 1980, he was seen with complaints of 
a six month history of right lower quadrant bulging. On 
examination, no mass was palpable, and no inguinal hernia was 
present on either the left or right.

A VA psychiatric examination in April 1998 resulted in a 
diagnosis of depression, not otherwise specified; his wife's 
medical problems and his own physical problems were noted as 
psychosocial stressors.  A VA aid and attendance examination 
in April 1998 resulted in diagnoses of duodenal ulcer, post 
upper gastrointestinal bleeding, and large abdominal hernia 
in right lower quadrant.

The Board finds that a clear preponderance of the evidence is 
against a finding that the veteran has a hernia, psychiatric, 
or ulcer disability attributable to his period of active 
duty.  The report of the veteran's separation physical 
examination is negative for any pertinent abnormality 
concerning any of the disabilities in issue.  There is no 
medical evidence of psychiatric problems for more than 20 
years following the veteran's separation from his period of 
service.  There is no medical evidence of ulcer complaints or 
treatment for more than 30 years following the veteran's 
separation from his period of service.  There is no medical 
evidence of hernia treatment for more than 50 years following 
the veteran's separation from his period of service.

The Board also observes that there is no objective medical 
evidence attributing his currently diagnosed depression, 
peptic ulcer disease, or right lower quadrant hernia to his 
period of service.  The Board emphasizes that while complete 
service medical records aren't before available, the 
veteran's separation examination report is of record and 
shows that all relevant exams were normal.  In sum, there is 
no probative evidence showing any nexus between the veteran's 
current ulcer, hernia, and psychiatric disabilities and his 
period of active duty more than six decades ago.  Peptic 
ulcer disease may not be presumed to have been incurred in 
service since ulcers were first noted more than three decades 
following separation from his period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

As to the veteran's own contentions, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, to the extent that the veteran is able to 
observe continuity of any claimed hernia, psychiatric or 
ulcer symptoms, his opinions linking them to his service are 
outweighed by the competent medical evidence, which shows no 
pertinent complaints, symptoms, findings or diagnoses at 
separation or during the applicable presumptive period; shows 
no pertinent complaints, symptoms, findings or diagnoses for 
decades after service; and includes no evidence linking the 
claimed conditions to service.

In sum, the competent medical evidence fails to link any 
abdominal hernia of the right lower quadrant, depression or 
duodenal ulcer to the veteran's service.  Accordingly, 
service connection must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an abdominal hernia, right lower 
quadrant, is denied.

Service connection for depression is denied.

Service connection for a duodenal ulcer is denied. 


REMAND

A preliminary review of the record provides that the claim 
for service connection for a low back condition requires 
additional development.

The veteran contends that his low back condition began during 
service, due to three injuries, and has continued ever since 
that time.  

The Board finds that there is no reason to doubt the 
veteran's credibility with respect to the reported inservice 
injuries.  His service medical records are unfortunately 
unavailable to corroborate this reported history.  

The Board also finds that the veteran's testimony is 
competent.  The Court has held that lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno, supra.  The Court has 
also held that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau, 
supra.

Other relevant evidence includes a 1952 application for VA 
outpatient treatment, on which the veteran complained of back 
pain.  The veteran was treated for acute low back pain in 
August 1969.  

The report of an August 1974 VA examination reflects that the 
veteran reported three back injuries while in the military 
and one injury three years earlier.  The pertinent diagnosis 
was residuals of back trauma.  The examiner did not specify 
whether the trauma was in-service or post-service.  By not 
limiting the trauma to the most recent injury, the diagnosis 
does, at the very least, demonstrate that it is plausible 
that the veteran's condition began during or as a result of 
active duty.  This report also shows that the veteran's 
report of inservice back injuries has remained consistent 
over decades.  

An April 1998 VA aid and attendance examination report 
diagnoses chronic low back pain.  

In view of the foregoing, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any low back condition that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, the veteran's 
own testimony that his low back symptoms 
began after injuries during active duty, 
his negative separation examination, his 
complaints of back pain in 1952, his 1974 
report of three back injuries during 
service and one back injury three years 
earlier, and the results of current 
clinical evaluation and any tests that are 
deemed necessary, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any current low back condition began 
during the veteran's short period of 
active duty.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
speculation, he or she should so indicate.

2.  Then, readjudicate the veteran's claim 
for service connection for a low back 
condition.  If the decision is adverse to 
the veteran, he should be provided an 
SSOC. A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


